OPINION — AG — FIRST, AN EMPLOYMENT CONTRACT CAN BE ASSIGNED AT ANY TIME AFTER ITS MAKING TO A FINANCE AGENCY; HOWEVER, THE FINANCE AGENCY CANNOT BECOME A HOLDER IN DUE COURSE UNTIL SUCH TIME AS THE TEMPORARY EMPLOYMENT PERIOD SHALL HAVE RUN AND PERMANENT EMPLOYMENT IS ESTABLISHED. SECOND, IN THE EVENT AN EMPLOYMENT CONTRACT IS ASSIGNED TO A FINANCE AGENCY ONLY FOR AN AMOUNT NOT GREATER THAN THE STATUTORILY ESTABLISHED PLACEMENT FEE (EMPLOYMENT AGENCY) CITE: 40 O.S. 1971 54 [40-54](B), 40 O.S. 1971 54 [40-54](A) (JAMES C. PECK) ** SEE: OPINION NO.  77-123 (1977) **